  Case 18-19608       Doc 43   Filed 09/19/19 Entered 09/20/19 10:45:31               Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )                BK No.:     18-19608
Kerri-Ann S Anderson                         )
                                             )                Chapter: 13
                                             )
                                                              Honorable Donald R. Cassling
                                             )
                                             )
               Debtor(s)                     )

                ORDER MODIFYING DEBTOR'S PLAN POST-CONFIRMATION

       THIS MATTER coming to be heard on the Debtor's MOTION TO MODIFY PLAN; the Court
being advised in the premises; with due notice having been given to all parties in interest;

   IT IS HEREBY ORDERED:

   Debtor's current Chapter 13 Plan is modified post-confirmation to defer the current trustee default to
the end of the Plan.




                                                          Enter:


                                                                   Honorable Donald R. Cassling
Dated: September 19, 2019                                          United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor(s):
 Cutler & Associates,
 4131 Main St.,
 Skokie, IL 60076
 Phone: (847) 673-8600
